DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 1/3/2020.
• Claims 1-20 are currently pending.


Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 4/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
• Claims 1, 6, 7, 11, and 12 are objected to because of the following informalities:  Claim 1, line 11 “136” should be deleted.  Claims 6-7 should depend upon claim 1, not claim 12-13. Claim 11 misses appropriate limitations/features and/or should ended with a period, not semicolon. Claim 12 should depend upon claim 11, and not 1, since claim 12 is a system claim, not a method claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
• In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



• Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brungardt et al (US 11161307).
Regarding claim 1, Brungardt discloses a method of generating textual instructions for manufacturers from hybrid textual and image data (figs. 11), the method performed by at least a computing device and comprising: 
generating, from a dataset including a plurality of textual data extracted from annotated files (CAD file, fig. 11a, 11b, col. 5, lines 60-65) describing products to manufacture and a plurality of correlated textual instructions (manufacturing instructions, fig. 11a, 11b) for manufacturers, at least a language model, wherein the at least a language model (receives textual data as inputs and produces textual instructions for manufacturers as outputs (fig. 11); 
receiving at least a geometric model (geometry of the product described in the CAD file, col. 5, lines 60-65) and at least an annotated file describing (figs. 11a, 11b) at least a product to manufacture; 
extracting (fig. 6B), by the manufacturing instruction generator, one or more words from the at least an annotated file (CAD file, col. 5, lines 60-65); 
determining at least an interrogator output (data aggregation and analytics output, col. 5, 15-20) from the at least a geometric model; and 
generating at least a textual instruction (extracted textual instructions, col. 11, lines 60 to col. 12, lines 55) from the extracted words using the at least a language model and the at least an interrogator output (col. 1, lines 30-67).

Regarding claim 2, Brungardt further discloses the method of claim 1, wherein generating the language processing model further comprises generating the dataset, wherein generating the dataset further comprises: receiving a plurality of annotated files (CAD files, col. 5, lines 60-65) describing products to manufacture, the plurality of annotated files correlated to the plurality of textual instructions (textual instructions, fig. 11-12); extracting, by the manufacturing instruction generator, the plurality of textual data from the plurality of annotated files; and generating the 

Regarding claim 3, Brungardt further discloses the method of claim 1, wherein the at least an annotated file includes at least a file containing a combination of text and images (CAD file includes texts/images, cols. 5-6).

Regarding claim 4, Brungardt further discloses the method of claim 1, wherein generating the at least a textual instruction further comprises: identifying a designer that produced the at least an annotated file; retrieving a designer-specific language model corresponding to the designer; and generating the at least a textual instruction using the designer-specific language model.

Regarding claim 5, Brungardt further discloses the method of claim 1, wherein generating the at least a textual instruction further comprises: identifying a designer that produced the at least an annotated file; retrieving a designer-specific language model (CAD designer softwares, col. 5-6) corresponding to the designer; and generating the at least a textual instruction using the designer-specific language model.

Regarding claim 6, Brungardt further discloses the method of claim 12 further comprising presenting the at least a manufacturing instruction to a user in a user interface displaying (user interface, fig. 4) on a user device.

Regarding claim 7, Brungardt further discloses the method of claim 13, wherein: each manufacturing instruction of the at least a manufacturing instruction belongs to a category (figs. 11-12), of a plurality of categories, including a plurality of textual instructions for manufacturers; and the user interface further comprises at least a category option display element permitting a user to select a manufacturing instruction (fig. 22) from the plurality of textual instructions for manufacturers included in a category of the plurality of categories.

Regarding claim 8, Brungardt further discloses the method of claim 6 further comprising: receiving a user command modifying (fig. 22) the one or more textual instructions for 

Regarding claim 9, Brungardt further discloses the method of claim 6 further comprising updating the language processing model using the second training set (figs. 11-12).

Regarding claim 10, Brungardt further discloses the method of claim 1 further comprising: receiving, at a manufacturing instruction generator, a second training set, wherein the second training set further includes: at least a second annotated file (col. 11, lines 50-65) describing at least a second product to manufacture, the at least a second annotated file containing one or more textual data (figs. 11-12); and at least an instruction set containing one or more textual instructions for manufacturers to manufacture the at least a second product; extracting one or more second words from the at least a second annotated file (cols. 11-12) ; and updating the language processing model using the one or more second words (figs. 11-12).

Regarding claims 11-20 recite limitations that are similar and in the same scope of invention as to those in claims 1-10 above; therefore, claims 11-20 are rejected for the same rejection rationale/basis as described in claims 1-10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674